UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-32475 ASTRATA GROUP INCORPORATED (Name of small business issuer in its charter) NEVADA 84-1408762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 950 South Coast Dr., Suite 265, Costa Mesa, California 92626 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (714) 641-1512 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Checkwhether the Issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of September 28, 2007: 25,629,891 Transitional Small Business Disclosure Format (Check One): Yes [] No [X] TABLE OF CONTENTS Page Part I - Financial Information Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheet as of August 31, 2007 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and sixmonths ended August 31, 2007 and 2006 F-2 Condensed Consolidated Statements of Cash Flows for the six months ended August 31, 2007 and 2006 F-3 Notes to Condensed Consolidated Financial Statements F-4 Item 2 Management’s Discussion and Analysis or Plan of Operation 1 Item 3 Controls and Procedures 10 Part II - Other Information Item 1 Legal Proceedings 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 6 Exhibits 11 i PART I – FINANCIAL INFORMATION Item 1:Condensed Consolidated Financial Statements (Unaudited) These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission (the “SEC”) instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation, which (except where stated otherwise) consisted only of normal recurring adjustments, have been included.Operating results for the interim periods ended August 31, 2007 are not necessarily indicative of the results anticipated for the entire fiscal year ending February 28, 2008.This report should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB filed with the SEC on May 30, 2007. This amendment of the Company’s August 31, 2007 Form 10-QSB is filed principally to (a) reflect the change of revenue recognition on a long-term contract to the percentage-of-completion method, under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts”, and (b) revise Item 3 to reflect the impact of material weaknesses in internal control related to the audit of the Company’s consolidated financial statements as of and for the year ended February 28, 2007, and the Company’s unaudited condensed consolidated financial statements as of and for the quarterly periods ended August 31, 2007. ii ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) August 31, 2007 ASSETS (As Restated) Current Assets: Cash and cash equivalents $ 932,437 Trade and other receivables, net 2,516,229 Inventories 201,438 Other assets 342,079 Discontinued operations - current assets 95,023 Total current assets 4,087,206 Property and equipment, net 689,618 Certificate of deposit-restricted 412,987 Goodwill 300,000 Discontinued operations - other assets 69,666 Total assets $ 5,559,477 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 5,759,821 Salaries and benefits payable to officers and directors 2,075,394 Registration rights penalties 560,711 Interest payable 849,894 Income taxes and related penalties payable 508,306 Convertible notes payable to stockholders 1,884,000 Advances from stockholders 57,184 Discontinued operations - current liabilities 244,831 Current portion of long-term liabilities 1,386,533 Billings in excess of costs and estimated earnings on uncompleted contract 2,154,045 Other current liabilities 384,604 Total current liabilities 15,865,323 Long-term liabilities 12,583 Total liabilities 15,877,906 Minority interest 40,114 Commitments and contingencies Stockholders' deficit Preferred stock, Series A convertible, $0.0001 par value, 10,000,000 shares authorized, 2,800,000 shares issued and outstanding with a liquidation preference of $2,800,000 280 Common stock, $0.0001 par value, 100,000,000 shares authorized, 28,901,315 shares issued and 25,629,891 shares outstanding 2,564 Additional paid-in-capital 32,514,957 Accumulated deficit (42,408,829 ) Accumulated other comprehensive loss (467,515 ) Total stockholders' deficit (10,358,543 ) Total liabilities and stockholders' deficit $ 5,559,477 See accompanying notes to these condensed consolidated financial statements. F-1 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) THREE MONTHS SIX MONTHS (As Restated) (As Restated) 2007 2006 2007 2006 Net sales $ 3,959,979 $ 912,868 $ 5,632,392 $ 1,339,206 Cost of goods sold 2,863,381 670,888 3,943,642 975,576 Gross profit 1,096,598 241,980 1,688,750 363,630 Selling, general and administrative expenses 2,288,314 1,962,111 6,247,818 3,966,835 Operating loss (1,191,716 ) (1,720,131 ) (4,559,068 ) (3,603,205 ) Other income (expense): Interest expense (121,358 ) (206,699 ) (214,807 ) (435,589 ) Change in fair value of derivative warrant liability - 22,000 - 306,996 Loss on sale of assets - (2,346 ) - (2,346 ) Other income 55 32,789 1,637 33,105 Total other income (expense) (121,303 ) (154,256 ) (213,170 ) (97,834 ) Loss before minority interest and income tax provision (1,313,019 ) (1,874,387 ) (4,772,238 ) (3,701,039 ) Income tax provision - - 500,000 - Loss before minority interest (1,313,019 ) (1,874,387 ) (5,272,238 ) (3,701,039 ) Minority interest - 335 - - Equity in net loss of affiliate - (7,067 ) - (18,828 ) Loss from continuing operations (1,313,019 ) (1,881,119 ) (5,272,238 ) (3,719,867 ) Gain (loss) on discontinued operations, net of tax (11,313 ) 1,420,370 (181,320 ) 489,196 Net loss $ (1,324,332 ) $ (460,749 ) $ (5,453,558 ) $ (3,230,671 ) Net loss from continuing operations applicable to common stockholders consists of the following: Loss from continuing operations $ (1,313,019 ) $ (1,881,119 ) $ (5,272,238 ) $ (3,719,867 ) Cumulative undeclared dividends on preferred stock (56,000 ) - (112,000 ) - Net loss from continuing operations applicable to common stockholders $ (1,369,019 ) $ (1,881,119 ) $ (5,384,238 ) $ (3,719,867 ) Comprehensive loss and its components consist of the following: Net loss $ (1,324,332 ) $ (460,749 ) $ (5,453,558 ) $ (3,230,671 ) Foreign currency translation adjustment, net of tax (141,834 ) 50,843 (467,515 ) (32,677 ) Comprehensive loss $ (1,466,166 ) $ (409,906 ) $ (5,921,073 ) $ (3,263,348 ) Basic and diluted earnings (loss) per common share: Continuing operations applicable to common stockholders $ (0.06 ) $ (0.14 ) $ (0.23 ) $ (0.29 ) Discontinued operations - 0.11 (0.01 ) 0.04 $ (0.06 ) $ (0.03 ) $ (0.24 ) $ (0.25 ) Weighted average common shares outstanding: Basic and diluted 23,406,905 13,080,970 23,168,760 12,920,103 See accompanying notes to these condensed consolidated financial statements. F-2 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) (As Restated) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (5,453,558 ) $ (3,230,671 ) Adjustments to reconcile net loss to net cash provided by operating activities Gain on sale of property and equipment - (7,394 ) Gain on forgiveness of debt - (332,691 ) Depreciation and amortization 193,229 266,270 Gain on disposal transactions relating to discontinued operations (59,057 ) (1,810,098 ) Loss on early termination of lease - 101,886 Amortization of deferred compensation cost - 200,250 Deferred financing costs and debt discount - (58,383 ) Issuance of common stock for services - 38,252 Stock-based compensation 2,303,359 728,945 Equity in net loss of affiliate - 18,828 Unrealized foreign currency exchange gain - (16,922 ) Changes in operating assets and liabilities: Trade and other receivables (1,619,774 ) 2,635,709 Inventories (83,269 ) 2,857,494 Other assets 449,022 139,222 Accounts payable and accrued liabilities 2,376,874 (1,271,698 ) Taxes and related penalties payable 493,420 6,401 Billings in excess of costs and estimated earnings on uncompleted contract 2,154,045 - Deferred tax liability - (14,893 ) Net cash provided by operating activities $ 754,291 $ 250,507 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (308,855 ) 50,501 Proceeds from sale of assets - 36,978 Investment in affiliates 11,741 (135,491 ) Certificate of deposit-restricted (412,987 ) (47,592 ) Net cash used in investing activities (710,101 ) (95,604 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term liabilities (12,158 ) (279,298 ) Proceeds from notes payable 179,323 - Lines of credit, net - (1,149,790 ) Proceeds from advances to stockholders - 731,017 Proceeds from warrants exercised for common stock 1,000,000 - Net cash provided by (used in) financing activities 1,167,165 (698,071 ) Effect of foreign currency exchange rate changes on cash and cash equivalents (458,289 ) 178,116 Net increase (decrease) in cash and cash equivalents 753,066 (365,052 ) Cash and cash equivalents at beginning of period 179,371 436,532 Cash and cash equivalents at end of period $ 932,437 $ 71,480 See accompanying notes to these condensed consolidated financial statements. F-3 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS Restatement The Company’s August 31, 2007 condensed consolidated financial statements have been restated to reflect the change of revenue recognition on a long-term contract to the percentage-of-completion method, under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts”.On April 10, 2007, the Company entered into a fixed-price contract with a Singapore entity to design, develop and manufacture approximately $93.5 million of its Telematics products (the “Contract”).Deliveries will take place overseas during a two-year period.Our previously filed condensed consolidated financial statements as of and for the three and six months ended August 31, 2007 did not reflect the recognition of any revenue relating to this Contract.After extensive review of the Contract and the related accounting literature, the Company believes that accounting for this Contract falls under the AICPA Statement of Position (SOP) 81-1 using the cost-to-cost method. The effects of the restatement adjustments on our previously filed condensed consolidated financial statements as of and for the three and six month ended August 31, 2007 is presented below: August 31, 2007 As Previously Restatement Reported Adjustment As Restated Accounts payable $ 5,748,586 $ 11,235 $ 5,759,821 Billings in excess of costs and estimated earnings on uncompleted contract $ 2,513,240 $ (359,195 ) $ 2,154,045 Total current liabilities $ 16,213,283 $ (347,960 ) $ 15,865,323 Total liabilities $ 16,225,866 $ (347,960 ) $ 15,877,906 Accumulated deficit $ (42,756,789 ) $ 347,960 $ (42,408,829 ) Total stockholders' deficit $ (10,706,503 ) $ 347,960 $ (10,358,543 ) For The Three Months Ended August 31, 2007 As Previously Restatement Reported Adjustment As Restated Net sales $ 1,615,133 $ 2,344,846 $ 3,959,979 Cost of goods sold $ 893,382 $ 1,969,999 $ 2,863,381 Gross profit $ 721,751 $ 374,847 $ 1,096,598 Selling, general and administrative expenses $ 2,083,044 $ 205,270 $ 2,288,314 Stock-based compensation $ 205,270 $ (205,270 ) $ - Operating loss $ (1,566,563 ) $ 374,847 $ (1,191,716 ) Loss before minority interest and provision for income taxes $ (1,687,866 ) $ 374,847 $ (1,313,019 ) Loss before minority interest $ (1,687,866 ) $ 374,847 $ (1,313,019 ) Loss from continuing operations $ (1,687,866 ) $ 374,847 $ (1,313,019 ) Gain (loss) on discontinued operations, net of tax $ (78 ) $ (11,235 ) $ (11,313 ) Net loss $ (1,687,944 ) $ 363,612 $ (1,324,332 ) Net loss from continuing operations applicable to common stockholders $ (1,743,866 ) $ 374,847 $ (1,369,019 ) Comprehensive loss $ (1,829,778 ) $ 363,612 $ (1,466,166 ) Basic and diluted loss per common share: Continuing operations applicable to common stockholders $ (0.07 ) $ 0.01 $ (0.06 ) Basic and diluted loss per common share $ (0.07 ) $ 0.01 $ (0.06 ) F-4 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS (continued) Restatement (continued) For The Six Months Ended August 31, 2007 As Previously Restatement Reported Adjustment As Restated Net sales $ 2,620,801 $ 3,011,591 $ 5,632,392 Cost of goods sold $ 1,413,485 $ 2,530,157 $ 3,943,642 Gross profit $ 1,207,316 $ 481,434 $ 1,688,750 Selling, general and administrative expenses $ 5,707,380 $ 540,438 $ 6,247,818 Stock-based compensation $ 418,199 $ (418,199 ) $ - Operating loss $ (4,918,263 ) $ 359,195 $ (4,559,068 ) Loss before provision for income taxes and minority interest $ (5,131,433 ) $ 359,195 $ (4,772,238 ) Loss before minority interest $ (5,631,433 ) $ 359,195 $ (5,272,238 ) Loss from continuing operations $ (5,631,433 ) $ 359,195 $ (5,272,238 ) Loss on discontinued operations $ (170,085 ) $ (11,235 ) $ (181,320 ) Net loss $ (5,801,518 ) $ 347,960 $ (5,453,558 ) Net loss from continuing operations applicableto common stockholders $ (5,631,433 ) $ 247,195 $ (5,384,238 ) Comprehensive loss $ (6,269,033 ) $ 347,960 $ (5,921,073 ) Basic and diluted loss per common share: Continuing operations applicable to common stockholders $ (0.24 ) $ 0.01 $ (0.23 ) Basic and diluted loss per common share $ (0.25 ) $ 0.01 $ (0.24 ) Net cash provided by operating activities $ 753,871 $ 420 $ 754,291 Net cash used in investing activities $ (709,681 ) $ (420 ) $ (710,101 ) Organization Astrata Group Incorporated (“Astrata,” or “Astrata Group”) and subsidiaries (sometimes hereafter collectively referred to as the “Company,” “we,” and “our”) currently operate exclusively in the Telematics sector of the Global Positioning System (“GPS”) industry. Telematics comprises the remote monitoring of assets in real-time (including tracking and tracing) whereby location, time and sensor status are communicated. Our products are deployed into diverse markets, including those described in “Nature of Operations” below. Nature of Operations We operate in the Telematics sector of the GPS industry. Our expertise is focused on advanced location-based IT products and services that combine positioning, wireless communications, and information technologies, which add measurable value to location–based information. We provide advanced positioning products, as well as monitoring and airtime services to commercial and governmental entities in a number of markets including homeland security, public safety, transportation, surveying, utility, construction, mining, and agriculture. Telematics products often focus on people and assets in hostile and demanding environments such as monitoring the movement of hazardous materials for homeland security purposes. This business also addresses the market for fleet management, workforce management, remote asset management and tracking, and emergency services by providing hardware for GPS information and data collection, as well as the software needed to access and analyze the data through the Internet. We offer airtime to communicate data from the vehicle or field locations to the customer’s data center or provide access over the Internet to the data and application software. This allows critical real-time performance and monitoring data to be accessed and analyzed by supervisory, maintenance, or financial users and make real-time decisions for productivity improvement, cost reductions, safety improvement, or other critical decisions to be fed to the field. F-5 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 1.
